Title: To George Washington from Peter Scull, 13 April 1779
From: Scull, Peter
To: Washington, George



Sir.
War-Office [Philadelphia] 13th April 1779.

I have been favor’d with your Excellency’s Letter of the 10th Instant; and with regard to what you mention of the omissions in commissioning the Ensigns in the Virginia line, I beg leave to observe, that where such mistakes have occurred, it has been owing to the omissions having been first made in the arrangement that has been return’d to us. Wherever it was noted, that an Ensign had the rank of a Lieutenant, he was commissioned in that way; only that he was (in the regiment to which he belonged) to be considered in the former capacity and was to do duty in his own Corps as an Officer of that rank.
In a very few days the Commissions for the Rhode Island & Pennsylvania Lines shall be forwarded to Head Quarters. I have the honor to be Your Excellency’s most hb. Serv.
P. Scull Secretary
